Exhibit 10.12

August 30, 2013

Jim Martin

4400 Biscayne Blvd.

Miami, FL 33137

Dear Mr. Martin:

As you know, SafeStitch Medical, Inc. (the “Company” or “SafeStitch”),
TransEnterix, Inc. (“TransEnterix”), and certain other parties have executed an
Agreement and Plan of Merger (the “Merger Agreement”) in which the Company is to
acquire TransEnterix in return for issuing a majority ownership interest to
TransEnterix’s stockholders (the “Merger”). The closing of the Merger is
currently scheduled for September 3, 2013 (the “Closing Date”).

In connection with the Merger, I am pleased to offer you a position with the
Company following the Closing Date as its Chief Financial Officer, reporting to
Todd M. Pope. The terms of this letter agreement are contingent upon the closing
of the Merger and will commence on the Closing Date. Starting on the Closing
Date, your base salary will be $12,500 per month and paid in accordance with the
Company’s normal payroll procedures. You will also be eligible to continue to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other employees of the Company. Pursuant
to Section 6.06(b) of the Merger Agreement, the Company and TransEnterix will,
among other things, recognize your prior service with SafeStitch for all
purposes (including, for purposes of eligibility to participate in Company
benefit plans, vesting credit, and entitlement to benefits and benefit accrual).
The Company reserves the right to cancel or change its policies and benefit
plans at any time, upon notice to you.

You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice.

If, within the six (6) month period following the Closing Date, the Company
terminates your employment other than for Cause (as defined below), death or
disability, then you will be entitled to receive, subject to your executing and
delivering to the Company, after such termination of employment, a written
general release in a form satisfactory to the Company (the “Release”) that
becomes effective and irrevocable by the sixtieth (60th) day following your
termination of employment (the “Release Deadline Date”), (i) continuing payments
of severance pay (less applicable withholding taxes) for the amount of salary
you would have been paid from the date of your termination through the six
(6) month anniversary of the Closing Date had you remained an employee of the
Company through such date, payable through the six (6) month anniversary of the
Closing Date in accordance with the Company’s normal payroll policies, and
(ii) if you elect continuation coverage pursuant to COBRA or comparable state
law within the time period prescribed pursuant to COBRA or such comparable state
law, the Company will reimburse you for the portion of the applicable premiums
for such coverage (at the coverage levels in effect immediately prior to your
termination) equal to the amount the Company would have paid to



--------------------------------------------------------------------------------

continue your group medical and dental insurance coverage had you remained an
employee of the Company (the “COBRA Reimbursements”) until the earlier of
(A) the six (6) month anniversary of the Closing Date or (B) the date upon which
you and your eligible dependents become covered under similar plans or are
otherwise ineligible for coverage under COBRA or such comparable state law;
provided that, if the Company determines in its sole discretion that it cannot
provide the COBRA Reimbursements without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company will in lieu thereof provide to you a taxable monthly payment in an
amount equal to the monthly COBRA Reimbursement, which payments will be made
regardless of whether you elect COBRA continuation coverage, until the earlier
of (A) the six (6) month anniversary of the Closing Date or (B) the date upon
which you and your eligible dependents become covered under similar plans or are
otherwise ineligible for coverage under COBRA or such comparable state law.

Notwithstanding the foregoing, if the Release does not become effective and
irrevocable by the Release Deadline Date, you will forfeit any right to the
severance payments or other separation benefits under this letter. In no event
will the severance payments or other separation benefits be paid or provided
until the Release actually becomes effective and irrevocable. Except as required
by the following paragraph, if the Release becomes effective by the Release
Deadline Date, the severance payments under this letter will commence on the
Release Deadline Date. Except as required by the following paragraph, any
installment payments that would have been made to you during the period from the
date of your termination of employment through the date the Release becomes
effective and irrevocable but for the preceding sentence will be paid to you on
the Release Deadline Date, and the remaining payments will be made as provided
in this letter.

Notwithstanding anything to the contrary in this letter, any severance payments
or benefits under this letter that would be considered deferred compensation
(the “Deferred Payments”) under Section 409A of the Internal Revenue Code (as it
has been and may be amended from time to time) and any regulations and guidance
that has been promulgated or may be promulgated from time to time thereunder
(“Section 409A”) will not be paid until you have experienced a “separation from
service” within the meaning of Section 409A. Additionally, if you are a
“specified employee” within the meaning of Section 409A at the time of your
separation from service, then the Deferred Payments that would otherwise be due
to you on or within the six (6) month period following your separation from
service but for this paragraph, will accrue during such six (6) month period and
will become payable in a lump sum payment on the date six (6) months and one
(1) day following the date of your termination (such rule, the “Six Month Delay
Rule”). All subsequent Deferred Payments following the application of the Six
Month Delay Rule, if any, will be payable in accordance with the payment
schedule applicable to each payment. It is the intent of this letter to comply
with the requirements of Section 409A so that none of the severance payments
will be subject to the additional tax imposed under Section 409A, and any
ambiguities or ambiguous terms herein will be interpreted to so comply. Each
payment and benefit payable under this letter is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

For purposes of this letter, “Cause” means (i) your material failure to perform
your responsibilities after ten (10) days’ written notice given by an executive
officer of the Company to you, which notice shall identify your failure in
sufficient detail and grant you an opportunity to cure such failure within such
ten (10) day period, (ii) your material violation or breach of any
non-competition, non-

 

-2-



--------------------------------------------------------------------------------

solicitation or non-disclosure agreement contained in your consulting or
employment agreement with the Company or any of its subsidiaries, (iii) any
material act by you of dishonesty or bad faith with respect to the Company or
any of its subsidiaries, (iv) use of alcohol or drugs in a manner that
materially adversely affects your work performance, or (v) your conviction of or
no contest plea to a felony (whether or not against the Company or its
subsidiaries). Notwithstanding the foregoing, your refusal to report to work at
a location other than the Company’s current headquarters in Miami, Florida shall
not constitute grounds for the Company to terminate you for Cause.

We ask that you disclose to the Company any and all agreements relating to your
prior employment that may affect your eligibility to be employed by the Company
or limit the manner in which you may be employed. It is our understanding that
you are not prohibited or limited in any way from performing the duties of your
position, and you hereby represent that such is the case.

To accept the terms of this letter, please sign and date this letter in the
space provided below by EOB 09/03/2013. Your employment is contingent upon your
signing the enclosed Employment, Confidential Information, and Invention
Assignment Agreement. Please return these signed documents to me in the enclosed
return envelope. Duplicate originals are enclosed for your records.

This letter, along with any agreements relating to proprietary rights between
you and the Company, set forth the terms of your employment with the Company on
and following the Closing Date and supersede any prior representations or
agreements, whether written or oral, including, but not limited to, the
Proprietary Information and Invention Agreement dated September 3, 2013. This
letter, including, but not limited to, its at-will employment provision, may not
be modified or amended except by a written agreement signed by the President &
CEO of the Company and you.

Our Company is advancing surgery through innovation, and we hope you will accept
this opportunity to join our team!

Should you have any questions, please contact me at 919 765 8401 or by email
gcraig@transenterix.com.

Sincerely,

/s/ Georgia H. Craig

Georgia H. Craig

Manager Executive Administration

TransEnterix, Inc.

635 Davis Drive, Suite 300

Morrisville, NC 27560

I understand and agree to the terms of employment set forth above.

 

/s/ Jim Martin

   

September 3, 2013

Signature / Name     Date

 

-3-